Citation Nr: 0740089	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  07-07 741	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to chemical exposure.  

2.  Entitlement to service connection for left orchialgia 
(claimed as left testicle pain), secondary to service-
connected chronic orchialgia, epididymitis, status post right 
orchidectomy.  

3.  Entitlement to an evaluation in excess of 30 percent for 
dysthymic disorder/generalized anxiety disorder, from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1971 to April 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 decision by the 
RO which, in part, granted service connection for dysthymic 
disorder/generalized anxiety disorder and assigned a 30 
percent evaluation, and an October 2004 decision which, in 
part, denied service connection for diabetes mellitus and 
left orchialgia.  In June 2007, a hearing was held at the RO 
before the undersigned member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Diabetes mellitus was not present in service or until 
many years thereafter and there is no competent evidence of a 
causal connection between any current diabetes mellitus and 
service or any incident therein, to include any claimed 
exposure to chemical agents.  

3.  The veteran does not have a left testicle disability at 
present that is etiologically related to, or aggravated by a 
service-connected disability.  

4.  Since service connection was established, the veteran's 
symptoms for dysthymic disorder/generalized anxiety disorder 
are not shown to be productive of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, beyond 
that contemplated by a 30 percent rating.  

CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and is not the result of chemical exposure.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  

2.  The veteran does not have a left testicle disability 
which is proximately due to, the result of, or aggravated by, 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).  

3.  The criteria for an initial evaluation in excess of 30 
percent for dysthymic disorder/generalized anxiety disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Part 4, Diagnostic Codes 
9433-9440 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Upon receipt of an application for service connection, VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
diabetes mellitus and a left testicle disability (claimed as 
testicle pain), any questions as to the appropriate 
disability ratings or the effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, letters 
dated in June and August 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence showing that he had a 
disability at present, which was related to service or to a 
service-connected disability; evidence that showed that his 
psychiatric disorder had worsened; of what evidence was 
necessary to establish service connection and a higher 
evaluation for his psychiatric disorder, and why the current 
evidence was insufficient to award the benefits sought.  

The service medical records and all VA and private medical 
records identified by the veteran have been obtained and 
associated with the claims file.  The veteran was afforded 
several VA examinations during the pendency of this appeal 
prior to the hearing before the undersigned member of the 
Board at the RO in June 2007.  Based on a review of the 
claims file, the Board finds that there is no indication that 
any additional evidence relevant is available and not part of 
the claims file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative had actual knowledge of the evidence that is 
required to be submitted in this case and, based on the 
veteran's contentions as well as the communications provided 
to the veteran and his representative by the VA, it is 
reasonable to expect that the veteran understood what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  



Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  .  38 C.F.R. 
§ 3.303(b).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Diabetes Mellitus

Initially, the Board notes that the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case).  Concerning the 
issue of service connection for diabetes mellitus, the Board 
concludes an examination is not needed because there is no 
indication that the current disability may be related to an 
in-service event, and because the current evidence of record 
is sufficient to decide the case.  

The veteran does not claim nor does the evidence of record 
show that he had service in the Republic of Vietnam during 
the Vietnam Era, nor does the veteran claim service 
connection for diabetes mellitus based on exposure to 
herbicides, such as Agent Orange.  Rather the veteran 
contends that his diabetes mellitus was caused by exposure to 
various unidentified chemicals used to clean gaskets, seals, 
and other missile parts during service.  The veteran 
testified at the hearing in June 2007 that he wore gloves 
while working around the various cleaning solutions, but that 
they splashed in his face and on his arms constantly, and he 
believed this exposure caused his diabetes mellitus.  (T p. 
10).  

Although the veteran believes that his diabetes mellitus is 
related to chemical exposure in service, he has not presented 
any competent evidence of a relationship between his diabetes 
mellitus and any chemical exposure in service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran is 
competent to provide evidence of visible symptoms, but he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

In this case, the service medical records are silent for any 
pertinent complaints, treatment, abnormalities, or diagnosis 
referable to any kidney problems or diabetes mellitus.  
Likewise, there are no indications of symptoms or 
manifestations of diabetes mellitus within the first year 
following his separation from service or until June 2000, 
many years after his discharge from service.  Moreover, a VA 
medical report dated in June 2000, indicated that the 
veteran's diabetes was secondary to his use of prednisone.  
The evidentiary record shows that the veteran had been taking 
prednisone for control of his nonservice-connected rheumatic 
arthritis for several years prior to the onset of his 
diabetes mellitus.  

Parenthetically, the Board also notes that other than a 
facial rash from shaving, the service medical records do not 
show any complaint or treatment for any problems associated 
with chemical exposure during service.  Certainly, it would 
not be unreasonable to expect some evidence of treatment had 
the veteran been sprayed with chemical in his face and his 
entire body on a near constant basis, as he testified in June 
2007.  The absence of any complaints or treatment during 
service suggests any exposure to chemicals did not result in 
any disabling medical condition.  

In any event, as there is no competent medical evidence of 
record suggesting a connection between the claimed in-service 
exposure to unidentified chemicals and the veteran's diabetes 
mellitus, and no evidence of any manifestations or symptoms 
attributable to diabetes mellitus in service or until many 
years after his discharge from service, the record affords no 
basis to grant service connection.  Accordingly, the appeal 
as to this issue is denied.  

Left Testicle Disability

The veteran seeks service connection for pain in the left 
testicle secondary to his service-connected chronic right 
orchialgia, epididymitis and status post orchidectomy.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and service or a service 
connected disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).  Pain alone, without a diagnosed or identifiable 
underlying malady or condition does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In this case, there is no competent evidence that the veteran 
has a left testicle disability at present.  Other than some 
tenderness in the left scrotum, all clinical and diagnostic 
studies were negative for any abnormalities referable to the 
left testicle on VA genitourinary examinations in March and 
July 2004.  Although the veteran complained that his right 
orchialgia (pain) had migrated to the left testicle, the VA 
examiner on the March 2004 examination indicated that there 
was no objective evidence on physical examination to 
substantiate this claim.  There was no inflammation, erythema 
or edema, and no inguinal hernias, and a subsequent VA CT 
scan of the scrotum in July 2004 was negative.  The records 
show that the veteran was seen for complaints of left 
testicle pain and swelling in October 2006.  However, other 
than some slight tenderness in the left scrotum, no pertinent 
abnormalities were noted.  The examiner indicated that there 
was some possible mild enlargement of the scrotum versus 
upper limit of normal size, but that there was no torsion and 
blood flow in the left testicle was normal.  VA outpatient 
notes showed that the veteran was seen for a groin rash in 
December 2006, but do not reflect any complaints or pertinent 
abnormalities referable to the left testicle.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Although the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Direct service connection requires a finding that there is a 
current disability that, in some fashion, has a definite 
relationship to service or to a service connected disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also 
38 C.F.R. § 3.310 (2007).  

Given the lack of competent medical evidence showing that the 
veteran has a left testicle disability at present, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Accordingly, the appeal is denied.  

Increased Ratings - In General

The claim for a higher evaluation for the veteran's 
psychiatric disorder arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (holding that at 
the time of an initial rating, separate [staged] ratings may 
be assigned for separate periods of time based on the facts 
found).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Where an anxiety disorder results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where anxiety disorder causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating is for assignment.  

Where anxiety disorder results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating is awarded.  

Where anxiety disorder causes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), a 30 percent rating is assigned.  
38 C.F.R. § 4.130, Diagnostic Code 9432 (2007).  

Analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's service medical records, 
numerous VA outpatient records, a July 2004 VA psychiatric 
examination report, and the veteran's testimony at the 
hearing in June 2007.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, it is not required to discuss each and every piece 
of evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

The veteran was granted service connection for dysthymic 
disorder/generalized anxiety disorder secondary to pain 
caused, in part, by his service-connected chronic orchialgia, 
epididymitis, status post right orchidectomy based on a July 
2004 VA psychologist's opinion that the veteran's pain from 
all of his physical disabilities contributed to his 
depression.  The psychologist indicated that the Global 
Assessment of Functioning (GAF) score assigned (53) 
represented the total affect on the veteran's psychosocial 
functioning by all of his disabilities, service- and 
nonservice-connected, and could not be fractionalized 
according to etiology.  Under Allen v. Brown, 7 Vet. App. 439 
(1995), the Court held, in part, that the rating to be 
assigned a disability service-connected by reason of 
aggravation should, if possible, be based on level of 
disability attributable to such aggravation.  

Other than dysthymic disorder/generalized anxiety disorder, 
the veteran's only service-connected disability is the 
chronic orchialgia (pain) from epididymitis and status post 
right orchidectomy.  In this regard, the clinical and 
diagnostic findings on the March 2004 VA genitourinary 
examination were essentially normal except for marked 
tenderness in the scrotum.  As noted previously, there was no 
inflammation, erythema, or edema, and no evidence of inguinal 
hernias.  The examiner noted that while the veteran 
complained of chronic testicle pain, there was no evidence to 
substantiate his complaints, and that any related pain would 
not prevent him from working.  

On the July 2004, VA psychiatric examination, the veteran 
described sleep problems because of nightmares of nuclear 
explosions about once a week, and said that he had not been 
able to work since 1987 due to throbbing testicular pain.  (A 
Social Security determination in January 2001 found the 
veteran unemployable by reason of chronic rheumatoid 
arthritis and pulmonary fibrosis.)  The veteran described 
feelings of depression, compulsive worrying, and multiple 
medical problems, which he believed exacerbated his 
depression.  

On the mental status examination, the examiner indicated that 
the veteran's concentration was somewhat impaired based on 
the fact that he made two errors when performing serial seven 
subtractions, and that his ability to deal with abstract 
concepts was somewhat constricted because he was unable to 
generalize the meaning of two proverbs.  However, the veteran 
was able to perform simple arithmetic without difficulty.  
The veteran denied any hallucinations and gave no evidence of 
delusional beliefs.  He acknowledged occasional suicidal 
ideations, but emphatically denied any history of a plan or 
intent.  The veteran was well oriented, his speech was normal 
in rate, flow, and content, and he made good eye contact 
throughout the interview.  His personal hygiene and other 
daily activities were adequate.  The diagnoses included 
dysthymic disorder and generalized anxiety disorder.  The GAF 
score was 53.  

VA mental health outpatient notes show that the veteran was 
seen for anxiety and depression periodically from 2004 to 
2007.  However, the reports include very few references to 
any problems associated with his service-connected right 
orchialgia.  The reports show occasional complaints of 
chronic pain from his nonservice-connected rheumatoid 
arthritis and from stress dealing with his multiple medical 
problems and those of his wife.  Other reports note 
complaints of stress related to the recent death of his 
mother, and dealing with his drug addicted daughter and her 
two children living with him and his wife.  Other than 
occasional increased anxiety and depression, the clinical 
findings were not materially different from the July 2004 VA 
psychiatric examination.  The reports show the veteran was 
well oriented, well groomed, and that his speech was normal.  
There was no evidence of psychosis or any suicidal or 
homicidal ideations.  When seen in January 2007, the veteran 
indicated that he was doing "OK" and said that he was proud 
of his daughter for having completed a court order substance 
abuse program.  She had been clean for a year.  He enjoyed 
taking care of his young granddaughter and said that she gave 
meaning and purpose to his life.  The GAF scores during this 
time, assigned primarily by the same social worker, ranged 
from 45 to 60.  

The GAF or Global Assessment of Functioning score is an 
indicator of the examiner's assessment of the individual's 
overall functioning.  A GAF score between 41 and 50 
contemplates a level of impairment of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score from 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  However, the 
Board is not required to assign a rating based merely on such 
score.  

Concerning the GAF score of 45 assigned by a social worker in 
February 2006, it was reported that the veteran had increased 
depression and anxiety over the recent death of his mother 
and having to deal with family issues with his siblings.  The 
veteran made no mention of any pain or problems with his 
service-connected right orchialgia, nor were any specific 
psychiatric symptoms or manifestations reported.  Thus, the 
Board is unable to ascertain the basis for the GAF score 
assigned.  Similarly, a GAF score of 48 was shown on a VA 
psychiatric note in June 2007.  At that time, the veteran 
reported ongoing depression, anxiety, panic attacks, and 
nightmares related to his duties as a nuclear weapons 
specialist in service.  Again, the veteran made no mention of 
any problems related to his service-connected right 
orchialgia or, for that matter, to any chronic pain symptoms.  
Other than a severely dysphoric affect, obsessive/compulsive 
symptoms, and moderate agitation, particularly in dealing 
with people, the findings on mental status examination were 
essentially normal.  In this regard, the examiner did not 
offer any explanation for the GAF score assigned and did not 
review the veteran's claims file.  

At this point, it should be noted that the veteran is not 
service connected for any psychiatric disorder claimed to be 
related directly to service.  In fact, the question of direct 
service connection for a psychiatric disorder was addressed 
and dismissed in the October 2004 rating decision that 
granted service connection only secondary to his right 
orchialgia.  Thus, the Board finds the GAF scores rendered by 
the VA psychiatrist in June 2007 are of little probative 
value as to the current severity of the veteran's service-
connected psychiatric disorder.  

In this case, the clinical findings do not show the 
frequency, severity, or duration of psychiatric symptoms 
necessary for a rating of 50 percent or higher under the 
criteria cited above at anytime during the pendency of this 
appeal.  There was no evidence, for instance, of any symptoms 
such as flattened affect; panic attacks more than once a 
week; impaired judgment or abstract thinking; disturbances of 
motivation and mood, or difficulty in establishing and 
maintaining effective work and social relationships.  On the 
contrary, the veteran has been married for many years, and 
appears to have a good, supportive relationship with his 
wife, daughter and grand children.  Although the veteran has 
been unemployed for some twenty years and receives Social 
Security disability benefits, the record shows that the award 
was based on his chronic rheumatoid arthritis and pulmonary 
fibrosis.  (See June 2001 determination).  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 50 percent or greater.  38 C.F.R. § 4.130 (2007).  (2007).  
As discussed, the evidence does not show that the veteran's 
symptomatology is reflective of the severity and persistence 
to warrant an evaluation in excess of 50 percent under the 
rating criteria.  The veteran does not demonstrate 
occupational and social impairment due to symptoms related to 
dysthymic disorder/generalized anxiety disorder, such as, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood, or difficulty 
in establishing and maintaining effective work and social 
relationships.  

In the veteran's case, the evidence does not suggest that his 
dysthymic disorder/generalized anxiety disorder symptoms are 
of such severity to warrant a rating of 50 percent or higher 
during the rating period.  Accordingly, the Board concludes 
that the veteran does not meet or nearly approximate the 
level of disability required for a rating in excess of 30 
percent from the initial grant of service connection.  As the 
preponderance of the evidence is against the claim, the 
appeal is denied.  The veteran is free to apply to the RO to 
reopen his claim fro increased compensation at any time in 
the event his disability picture changes significantly.  


ORDER

Service connection for diabetes mellitus, claimed as 
secondary to chemical exposure, is denied.  

Service connection for left orchialgia secondary to service-
connected chronic orchialgia, epididymitis, status post right 
orchidectomy, is denied.  

An evaluation in excess of 30 percent for dysthymic 
disorder/generalized anxiety disorder is denied.  




		
	Charles Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


